Citation Nr: 1103696	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1965 to October 1969.  The Veteran is the recipient of 
the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim.

In May 2010 and September 2010, the Board remanded for further 
development

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2010 remand, the Board instructed the AMC to 
"[a]rrange for a physician with appropriate expertise" to 
render an opinion with regard to the etiology of the Veteran's 
currently diagnosed neck disability.  As pointed out by the 
Veteran's representative in its December 2010 informal hearing 
presentation, the Veteran's October 2010 examination report was 
rendered by a physician's assistant, and not a physician.  On 
remand, the Veteran should be afforded another examination by a 
physician.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers upon the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  

Additionally, the Veteran submitted a statement in November 2010 
indicating that the VA examiner mistook his account of his in-
service accident which occurred when he was loading a bomb not 
unloading it as noted in the examination report.  The Veteran 
also indicated that he told the examiner that he could not lift 
his first child who was born in 1973 from her crib and at that 
time he was told by a doctor that he had done some sort of damage 
the left side of his neck.  He also stated that since his injury 
in service, he suffered recurrent headaches and frequent neck 
pain.  The Veteran further stated that that he told the examiner 
that the incident involving a ladder did not result in his 
injuring his neck.  On remand, the examiner must take into 
account all of the Veteran's statements related to his neck. 


Accordingly, the case is REMANDED for the following actions:

1.	Arrange for a physician with appropriate 
expertise to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's currently diagnosed neck 
disability is at least as likely as not 
related to his military service.  

The examiner should specifically address 
whether the Veteran's neck disability is 
related to the May 1966 in-service 
accident in which he was loading a bomb 
hit the Veteran in the left ear.  The 
examiner should also address all of the 
Veteran's contentions, including that he 
has had neck pain since that accident in 
service, and the evidence showing that he 
fell from a roof in August 2002 (during 
which he now contends did not involve 
injury to his neck) in reaching his/her 
conclusion.

The claims folder and a copy of this 
Remand must be provided to the physician 
who must indicate on the examination 
report that such was reviewed in 
conjunction with rendering the report.  

If the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.	After undertaking any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


